UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 LEE O’CONNELL,

                          Plaintiff,

           v.                                               No. 1:18-cv-10546-AEK

 COMMISSIONER OF SOC. SEC.,

                          Defendant.



        WHEREAS, Defendant offered a stipulation and order of remand under Carr v. Saul, 141
S. Ct. 1352 (2021) in error;

        WHEREAS, Plaintiff indicated, in a filing dated June 2, 2021 (Docket Entry No. 30), that
Plaintiff has "elected not to request a remand on the issue of the Appointments Clause";

        WHEREAS, Defendant then filed the executed remand stipulation and order of remand in
error (Docket Entry No. 31);

       WHEREAS, Defendant seeks leave of the Court to withdraw the executed stipulation and
order of remand;

      WHEREAS, Plaintiff consents to the withdrawal of the executed stipulation and order of
remand;

        IT IS HEREBY ORDERED, that the executed remand stipulation (Docket Entry No. 31)
be stricken from the record, because it does not properly reflect the parties' positions in this case.

          The Clerk of the Court is respectfully directed to strike Docket Entry No. 31 from the
docket.

Dated: New York, New York
       June 3, 2021
                                                       ANDREW E. KRAUSE
                                                       United States Magistrate Judge
